Citation Nr: 1144184	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for skin cancer, including as due to exposure to herbicide agents.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims.  The Veteran filed a notice of disagreement in November 2007, and the RO issued a statement of the case in July 2008.  The Veteran submitted a substantive appeal in September 2008.

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  The Board also notes that the Veteran has been diagnosed with depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the claim has been styled as set forth above.

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  The Secretary of VA has not specifically determined that there is a positive association between herbicide exposure and skin cancer.

3.  The medical evidence of record does not establish that the Veteran has been diagnosed with skin cancer.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim adjudicated herein, the Board finds that VA has met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that a letter dated in May 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran was aware from the letter what evidence was necessary to support his claim; and that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  In addition, the letter informed the Veteran that additional information or evidence was needed to support the claim; and asked the Veteran to send the information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private treatment records have been obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available that has not been associated with the claims file.  

In this regard, the Board also acknowledges that the Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for skin cancer.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran has been diagnosed with skin cancer.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claim.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.

II.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including cancer, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule establishing the presumptions was issued in August 2010 and became effective August 31, 2010. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service-member had set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also stated that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran seeks entitlement to service connection for skin cancer, to include as secondary to Agent Orange exposure.   A review of the medical evidence of record, however, does not indicate that the Veteran has been diagnosed with this condition.

The medical records indicate that the Veteran has been indicated to have a history of colon cancer, allergic rhinitis, and hypertension, among other conditions.  Skin cancer, however, is not among these.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for skin cancer.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).   In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).    

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the medical evidence in this case does not support a current diagnosis of skin cancer.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has skin cancer that is related to his military service, including exposure to Agent Orange in the Republic of Vietnam.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the diagnosis and relationship between skin cancer and military service to be complex in nature.  See Woehlaert , supra.   In this case, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of less probative value than the medical evidence in this case.  As such, the Board finds that the Veteran's contentions are outweighed by the medical evidence to the contrary.

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran has skin cancer that is etiologically related to his active military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 


ORDER

Service connection for skin cancer is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and bilateral hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In this case, the Veteran has not been diagnosed with PTSD, but has been noted to have symptoms consistent with PTSD.  He has also been diagnosed with depressive disorder.  In addition, the Board notes that the Veteran served in Vietnam and his service personnel records indicate that his MOS was wheeled vehicle mechanic.  He was awarded the Vietnam service Medal and the Vietnam Campaign Medal.  He was noted to have taken part I the VN Counter Offensive Phaze II, listed as "DA Msg 826198 Aug 67."  The Veteran was attached to the following units in service:  B Btry, 29th Arty Vietnam 96283; B Btry 29th Arty USARPAC; Btry B 29th Atry, dy/w Btry C 4th Bn 60th Arty USARPAC.  In his VA treatment records, the Veteran reported that he was target acquisition director of combat artillery and that he directed artillery to the enemy in Vietnam.  He reported that he witnessed people getting shot at and indicated that he had to pick up dead bodies and body parts.  The Veteran has indicated that he does not remember dates, but also stated in one statements submitted to VA that his wife of 41 years had kept all of the letters that he sent to her.  

In July 2008, the RO made a Formal Finding of a lack of information required to corroborate the Veteran's stressors.  Afterwards, the RO filed a CURR request to verify certain facts submitted by the Veteran.  Some information was confirmed, but it was not determined that this was sufficient to verify the Veteran's stated stressors.

Upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding any claimed in service stressors, to include specific names, dates, and locations.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  This should include the letters that the Veteran's wife kept that may contain specific information related to names, dates, and locations of the Veteran's various stressors. 

In addition, the RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  

Finally, in light of the regulation changes, and in light of the symptoms of PTSD noted in the Veteran's VA treatment records, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the Veteran has also been diagnosed with depressive disorder.  The examiner should specifically offer an opinion regarding whether the Veteran's depression, or other psychiatric disorder other than PTSD, is due to his active military service.  

Next, with respect to the Veteran's hearing loss claim, the Veteran reports that he was exposed to acoustic trauma in service and that he now has hearing loss for VA purposes.  The Veteran's post-service treatment records consistently indicate left ear hearing loss for VA purposes, and records dated in February 2005 indicated bilateral hearing loss for VA purposes.  The Veteran was not afforded a VA examination in connection with this claim.  

Upon remand, the Veteran should be provided an adequate VA examination and opinion with adequate rationale.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this regard, with respect to hearing loss, it is noted that certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

Finally, the Board notes that the Veteran has been treated in the Mountain Home VA Medical System.  Upon remand, the RO should update the Veteran's treatment records from VA.  The Veteran should also be afforded an opportunity to submit other relevant records related to his claims.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  

2.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Update VA treatment records, including from the Mountain Home VA Medical System.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  This should include the letters that the Veteran's wife kept that may contain specific information related to names, dates, and locations of the Veteran's various stressors.

If appropriate, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

5.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  Arrange for the Veteran to undergo a new VA audiometric examination, by an appropriate specialist who has not previously examined him, to determine the nature and etiology of his current bilateral hearing loss.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner is asked to address the following issues:

a) Does the Veteran have bilateral hearing loss? 

b)  Is it at least as likely as not that any currently diagnosed bilateral hearing loss was caused by acoustic trauma experienced during service? 

The examiner should comment on the likelihood that any of the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment, recreational activities, or age-related issues.

The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

7.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


